*316The opinion of the court was delivered by
Rowell, J.
The mortgaged premises are first described in the petition as the home farm of the mortgagors, containing about one hundred and eighty acres. Stopping here, we think the description sufficiently definite. It means their home farm as it was at the time the mortgage was given, and includes the whole of it. Such a description in the mortgage would cortainly convey the whole farm. And it constitutes a pretty definite description, as the boundaries and limits of farms, and especially of home farms, are generally well marked and defined, so that anyone acquainted with a farm can readily point it out and locate it. Great particularity of description has not been usual in our practice in foreclosure proceedings. It is quite common, though sometimes very inartificial, to describe the premises in the petition as they are described in the mortgage, without the aid of accompanying averments to help out indefinite descriptions; though in strictness the petition should describe the premises with sufficient certainty to enable the petitioner to point out the premises to the sheriff who serves the writ of possession. That can be done in this case. The rest of the description in the petition neither helps nor hurts what goes before. As matter of pleading it may and must be condemned and rejected, and the first part of the description left to stand without it.
Decree affirmed and cause remanded.